                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

BRANDON SCOTT LAMBERT,                           )
                                                 )
                    Plaintiff,                   )    Case No. 7:19CV00369
                                                 )
v.                                               )           OPINION
                                                 )
WALTER L. THOMAS, ETC.,                          )    By: James P. Jones
                                                 )    United States District Judge
                    Defendant.                   )

      Brandon Scott Lambert, Pro Se Plaintiff.

      The plaintiff, Brandon Scott Lambert, a Virginia inmate proceeding pro se,

filed this civil rights action under 42 U.S.C. § 1983, alleging that the defendant, a

jail official at the Middle River Regional Jail, used excessive force against him, in

violation of his constitutional rights. After Lambert had consented to payment of

the filing fee through installments withheld from his inmate trust account, the court

conditionally filed Lambert’s complaint, advising him that it failed to state

sufficient facts.    The Order stated, “Lambert’s complaint does not provide a

chronological account of the events on which he bases his claims, including the

particular actions that the defendant took.      Such factual allegations must be

included in the complaint itself, rather than merely in attached copies of grievances

or other documents.” Order 1, ECF No. 5. The court further advised that “[a]n

amended complaint should make a clear and sufficiently detailed statement of what
happened (with dates where possible), including, but not limited to, when and

where events occurred, what the plaintiff was doing, what the defendant did, and

what harm the plaintiff suffered as a result [of] the defendant’s actions.” Id. at 2.

The Order also notified Lambert, “FAILURE TO SUBMIT AN AMENDED

COMPLAINT MAY RESULT IN DISMISSAL OF THE ACTION WITHOUT

PREJUDICE FOR FAILURE TO STATE A CLAIM.” Id.

      The time permitted for Lambert to submit an amended complaint has

elapsed, and he has had no further communication with the court and has not

submitted an amended complaint. Lambert has not complied with the court’s

order. Accordingly, I will summarily dismiss his case. Because it is possible for

Lambert to cure the pleading’s deficiencies and go forward with his claims in a

future, separate action, the dismissal will be without prejudice. See, e.g., Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).

      A separate final order will be entered herewith.

                                               DATED: July 2, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -2-
